                                                                                      FILED
                                                                                     APR 0 9 ZOZO
                UNITED STATES DISTRICT COURT                                     prsi~sl=fk~8tl:r:~6~~K
                                                                                BY     ~         DEPCLK


           EASTERN DISTRICT NORTH CAROLINA




UNITED STATES OF AMERICA,


v.                                                    Docket No.5: 15-CR-124


ELLIETT CORNAL SHARPE,
Defendant.


PRO-SE SUPPLEMENTAL MOTION TO REDUCE
SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(l)(A)
FOR IMMEDIATE RELEASE, AND EMERGENCY
MOTION*


                                                              Elliett Comal Sharpe
                                                               Reg. No. 59245-056
                                                    FMC Devens, P.O. Box 879
                                                                  Ayer, MA. 01432
*Defendant Sharpe has already file Administrative Remedies under 18 U.S.C. 3582, but not
underCOVID-19. (See Subsection "B").



                                              1
I.     INTRODUCTION
   NOW COMES, defendant Elliett Comal Sharpe (hereinafter, the "Defendant"
or Sharpe"), proceeding pro-se, who respectfully moves this Honorable Court
pursuant to the newly amended 18 U.S.C. § 3582(c)(A)(i) for an order reducing his
sentence to time served based on his terminal diagnosis, and COVID-19; to prevent
a manifest injustice.

II. PROCEDURAL AND FACTUAL BACKGROUND
The defendant has written this request for parties, who are familiar with the facts,
procedural history, and the scope of the instant petition for Commutation of
Sentence. Thus, she will recount only those statements and facts necessary for this
request and the pending petition. In support thereof, the following is stated:

III. EMERGENCY MOTION
Defendant respectfully requests this Honorable Court accelerate and expedite these
proceedings. The normal schedule for resolution of the matter before this Court
will result in an untimely resolution of the matter and cause irreparable harm to the
Defendant in this case as it appears that the Defendant is entitled to immediate
release.

IV. MOTION PAPERS
This Motion is based on facts and authority within this document, on the
supporting Motion to expedite proceedings referred to below, all of the pleadings
and papers on file in this action, and whatever evidence may be provided at an
evidentiary hearing before the Court on this Motion.

V.    SUMMARY ARGUMENT
In appropriate cases, such as when there is an urgent need to resolve the appeal
quickly to prevent harm, a party may file a motion to expedite the appeal as an
emergency motion. Expedited delivery of an opinion in this matter would be in the
interest of justice. Because the facts in this case are undisputed, and there is no
need for any finding of facts, urgent resolution of this matter is required if the
relief sought in this action is to have meaning. Under the facts of this case, the
Defendant is eligible for a sentence of time served


                                          2
An updated list of cases where judges have released individuals from custody
because of the COVID-19 crisis:
•     United States v. Se1na, 8:16-cr-76-NS (C.D. Cal. Mar. 26, 2020) ("Michaels
has demonstrated that the Covid-19 virus and its effects in California constitute
'another compelling reason"' justifying temporary release under§ 3142(i).)
•     United States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020) (releasing
defendant with criminal history in gun & drug case, citing "palpable" risk of
spread in jail and "real" risk of"overburdening the jail's healthcare resources";
"the Court is ... convinced that incarcerating the defendant while the current
COVID-19 crisis continues to expand poses a greater risk to community safety
than posed by Defendant's release to home confinement")
•     United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020) {"The Court
is convinced that incarcerating Defendant while the current COVID-19 crisis
continues to expand poses a far greater risk to community safety than the risk
posed by Defendant's release to home confmement on ... strict conditions.")
•     United States v Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1
(N.D. Cal. Mar. 25, 2020) (citing "chaos" inside federal prisons in sua sponte
extending time to self-surrender: "[b]y now it almost goes without saying that we
should not be addfu.g to the prison population during the COVID-19 pandemic if it
can be avoided")
 •    United States v. Perez, No. 19 CR. 297 (PAE}, 2020 WL 1329225, at *1
(S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the "heightened risk of
dangerous complications should he contract COVID-19")
•      In re Manrigue, 2020 WL 1307109 (N.D. Cal. Mar. 19, 2020) ("The risk that
this vulnerable person will contract.COVID-19 while in jail is a special
circumstance that warrants bail.")
•     In re Request to Commute or Suspend County Jail Sentences, Docket No.
084230 (N.J. Mar. 22, 2020) (releasing large class of defendants serving time in
county jail "in light of the Public Health Emergency" caused by COVID-19)
•      United States v. Avenatti, No. 8:19-cr-61 (C.D. Cal. Mar. 25, 2020) (sua
sponte inviting defendant to move for reconsideration of a just-denied motion for
release "[i]n light of the evolving nature of the Covid-19 pandemic")


                                          3
•     United States v. Barkman, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17,
2020) (suspending intermittent confinement because "[t]here is a pandemic that
poses a direct risk if Mr. Barkman ... is admitted to the inmate population of the
Wahoe County Detention Facility")
•      United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020)
(granting compassionate release to defendant in part due to "Congress's desire for
courts to release individuals the age defendant is, with the ailments that defendant
has during this current pandemic").
•     United States v. Stephens, 2020 WL 1295155, F. Supp. 3d (S.D.N.Y. Mar.
19, 2020) (releasing defendant in light of''the unprecedented and extraordinarily
dangerous nature of the COVID-19 pandemic")
•     United States v. Matthaei, No. 1:19-CV-00243-BLW, 2020 WL 1443227, at
*1 (D. Idaho Mar. 16, 2020) (extending self-surrender date by 90 days in light of
COVID-19)
•      Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020)
(unpublished) (sua sponte releasing detainee from immigration detention "[I]n light
of the rapidly escalating public health crisis")

                                DISCUSSION
A. TIDS COURT HAS AUTHORITY TO RESENTENCE
THE DEFENDANT UNDER 18 U.S.C. § 3582(c)(l)(A)(i)
FOR THE "EXTRAORDINARY AND COMPELLING
REASONS" CREATED BY THE COVID-19 PANDEMIC
AND THE PRISON CONDITIONS WHICH PREVENT
SELF-CAREFORAIDGH-RISKPATIENT
With the changes made to the compassionate release statute by the First Step Act,
courts need not await a motion from the Director of BOP to resentence prisoners
under 18 U.S.C. § 3582(c)(l)(A)(i) for "extraordinary and compelling reasons."
Importantly, the reasons that can justify resentencing need not involve only
terminal illness or urgent dependent care for minor children.
Congress first enacted the modem form of the compassionate release statute,
codified at 18 U.S.C. § 3582, as part of the Comprehensive Crime Control Act of

                                          4
1984. Section 3582(c) states that a sentencing court can reduce a sentence
whenever "extraordinary and compelling reasons warrant such a reduction." 18
U.S.C. § 3582(c)(l)(A)(i). In 1984, Congress conditioned the reduction of
sentences on the BOP Director's filing of an initial motion to the sentencing court.
Absent such a motion, sentencing courts had no authority to modify a prisoner; s
sentence for compassionate release. Id.
Congress never defined what constitutes an "extraordinary and compelling reason"
for resentencing under Section 3582(c). But the legislative history to the statute
gives an indication of how Congress thought the statute should be employed by the
federal courts. The Senate Committee stressed how some individual cases, even
after the abolishment of federal parole, still may warrant a second look at
resentencing:
 The Committee believes that there may be unusual cases in which an eventual
reduction in the length of a term of imprisonment is justified by changed
circumstances. These would include cases of severe illness, cases in which other
extraordinary and compelling circumstances justify a reduction of an unusually
long sentence, and some cases in which the sentencing guidelines for the offense of
which the defendant was convicted have been later amended to provide a shorter
term of imprisonment.
S. Rep. No. 98-225, at 55-56 (1983) (emphasis added). Congress intended that the
circumstances listed in § 3582(c) would act as "safety valves for modification of .
sentences," id. at 121, enablingjudges to provide second looks for possible
sentence reductions when justified by various factors that previously could have
been addressed through the abolished parole system. This safety valve statute
would "assure the availability of specific review and reduction of a term of
imprisonment for 'extraordinary and compelling reasons' and [would allow courts]
to respond to changes in the guidelines." Id. Noting that this approach would keep
"the sentencing power in the judiciary where it belongs," rather than with a federal
parole board, the statute permitted "later review of sentences in particularly
compelling situations." Id. (emphasis added).
Congress initially delegated the responsibility for outlining what could qualify as
"extraordinary and compelling reasons" to the U.S. Sentencing Commission
("Commission"). See 28 U.S.C. § 994(t) ("The Commission ... shall describe
what should be considered extraordinary and compelling reasons for sentence
reduction, including the criteria to be applied and a list of specific examples.").

                                          5
The Commission took considerable time to promulgate its policy in response to
Congress's directive. It finally acted in 2007, almost a generation later, with the
very general guidance that "extraordinary and compelling reasons" may include
medical conditions, age, family circumstances, and "other reasons." U.S.S.G. §
lBl.13, app. n.l(A). However, this guidance did little to spur the BOP to file on
behalf of prisoners who might have met these general standards. After a negative
Department of Justice Inspector General report found that the BOP rarely invoked
its authority under the statute to move for reduced sentences, the Commission felt
compelled to act again. See U.S. Dep't of Justice, Office of the Inspector General,
The Federal Bureau of Prisons' Compassionate Release Program, I-2023-006 (Apr.
2013). The Commission amended its policy statement on "compassionate release"
in November 2016. See U.S.S.G. § lBl.13 Amend. (11/1/2016). In addition to
broadening the eligibility guidelines for sentencing courts, the new policy
statement admonished the BOP for its past failures to file motions on behalf of
inmates who had met the general criteria identified in U.S.S.G. § lBl.13. See
U.S.S.G. § lBl.13, n.4; see also United States v. Dimasi, 220 F. Supp. 3d 173, 175
(D. Mass. 2016) (discussing the history of the BOP, DOJ and Commission's
interplay in developing guidance for "compassionate release" motions). Notably,
the Commission concluded that reasons beyond medical illness, age, and family
circumstances could qualify as "extraordinary and compelling reasons" for
resentencing. Id., n.l(A) (including a category for "Other Reasons," when there is
"an extraordinary and compelling reason other than, or in combination with, the
reasons described in subdivisions (A) through (C)."). But see United States v.
Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019)
(holding that, given the changes to the compassionate release statute by the First
Step Act, U.S.S.G. § lBl.13, application note l(D) "no longer fits with the statute
and thus does not comply with the congressional mandate that the policy statement
must provide guidance on the appropriate use of sentence-modification provisions
under§ 3582."); United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086,
at *3 (D. Me. July 11, 2019) ("I treat the previous BOP discretion to identify other
extraordinary and compelling reasons as assigned now to the courts."); United
States v. Cantu-Rivera, No. CRH-89-404, 2019 WL 2578272, at *2 n.1 (S.D. Tex.
June 24, 2019) ("Because the current version of the Guideline policy statement
conflicts with the First Step Act, the newly-enacted statutory provisions must be
given effect."); United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at
*6 (M.D.N.C. June 28, 2019) (holding that application note l(D) is "inconsistent
with the First Step Act, which was enacted to further increase the use of

                                         6
                             I
compassionate release and which explicitly allows courts to grant such motions
even when BOP finds they ~e not appropriate," and courts thus may "consider_~
whether a sentence reduction is warranted for extraordinary and compelling
reasons other than those specifically identified in the application notes to the old
policy statement"); but see United States v. Lynn, No. CR 89-0072- WS, 2019 WL
3805349, at *4 (S.D. Ala. Aug. 13, 2019) (holding that application note l(D)
governs compassionate release reductions of sentence and federal judges have no
authority to create their own criteria for what constitutes an "extraordinary and
compelling" reason for resentencing).
 The Commission's actions, however, did little to change the dearth of filings by
the BOP on behalf of inmates who satisfied the Commission's general guidance.
During the more than three decades during which the BOP was the exclusive
gatekeeper for "compassionate release" motions, very little effort was made to
implement Congress's intention to provide a safety valve to correct injustices or
allow relief under extraordinary and compelling circumstances.
Finally, this changed with the passage of the First Step Act in 2018. See P.L. 115-
391, 132 Stat. 5194, at§ 603 (Dec. 21, 2018). Section 603 of the First Step Act
changed the process by which§ 3582(c)(l)(A) compassionate release occurs:
instead of depending upon the BOP Director to determine an extraordinary
circumstance and move for release, a court can now resentence ''upon motion of
the defendant," after the inmate exhausted administrative remedies with the BOP,
or after 30 days from the receipt of the inmate's request for compassionate release
with the warden of the defendant's facility, whichever comes earlier. 18 U.S.C. §
3582(c)(1 )(A). Thus, under the First Step Act, a court may now consider the
defendant's own motion to be resentenced, without waiting for it to be made by the
BOP.
Courts are now authorized to COJ?.Sider a defendant's motion, even one which the
BOP opposes, and order resentencing if a resentencing court finds that
"extraordinary and compelling reasons" warrant a reduction and such a reduction is
consistent with the Section 3553(a) factors. Id. Resentencing courts are also
advised that any decision to reduce a previously ordered sentence be "consistent
with applicable policy statements issued by the Sentencing Commission." Id.
Here, while the 30-day period since the warden's receipt of Sharpe's request for
compassionate release due to the threat of coronavirus infection has not yet passed,


                                         7
this Court can construe the exhaustion requirement as futile given the urgency of
this national emergency and rapid spread of the pandemic.

B. THE COURT CAN WAIVE THE 30-DAY
REQUIREMENT FOR EXHAUSTION OF
ADMINISTRATIVE REMEDIES UNDER 18 U.S.C. §
3582(c)(l)(A) BECAUSE OF THE URGENT RISK OF
FATAL INFECTION
Sharpe would ordinarily be required to either wait 30 days following the warden's
receipt of his compassionate release request, or exhaust all administrative remedies
prior to approaching the Court, whichever happens earlier. See 18 U.S.C. §
3582(c)(1 )(A). However, the Court may waive these administrative exhaustion
requirements, and should do so here. (See United States v. Perez, _ _F. Supp. 3d
_ _S.D.N.Y. 2020) ("the high risk of contracting COVID-19 ...justifies waiver of
the exhaustion requirement.").
Under First Step Act, although a prisoner seeking to alter his/her conditions of
imprisonment generally must exhaust administrative remedies before resorting to
judicial intervention, the Court may waive that prerequisite. See, e.g., Hemphill v.
New York, 380 F.3d 680, 686 (2d Cir. 2004) (under Prison Litigation Reform Act,
where the prisoner "did not exhaust available remedies, the court should consider
whether special circumstances have been plausibly alleged that justify the
prisoner's failure to comply with administrative procedural requirements,"
permitting the court to waive the failure to exhaust (quotation marks and citations
omitted)). Accord Vogelfang v. Riverhead Cnty. Jail Officers, No. 07-1268-CV,
2009 WL 230132, at *2 (2d Cir. Feb. 2, 2009) (reviewing dismissal of under
Prison Litigation Reform Act action for failure to exhaust finding "[i]t was error
for the district court not to consider Vogelfang' s arguments ... that her failures to
exhaust should be excused."); Carmona v. U.S. Bur. of Prisons, 243 F.3d 629, 634
(2d Cir. 2001) (while prior to filing a habeas corpus petition under§ 2241 ''federal
prisoners must exhaust their administrative remedies ... [w ]hen, however,
legitimate circumstances beyond the prisoner's control preclude him from fully
pursuing his administrative remedies, the standard we adopt excuses this failure to
exhaust"). Thus, courts in the Second Circuit have "excuse[d] exhaustion if it
appears that· an administrative appeal would be futile, or because the appeals
process is shown to be inadequate to prevent irreparable harm to the defendant."

                                           8
United States v. Basciano, 369 F. Supp. 2d 344, 348 (E.D.N.Y. 2005) (addressing
§ 2241 habeas claim regarding circumstances of confinement despite defendant's
failure to exhaust administrative remedies); accord United States v. Khan, 540 F.
Supp. 2d 344, 350 (E.D.N.Y. 2007) (under PLRA, "[a] court may, however, excuse
the exhaustion requirement if a petitioner demonstrates that pursuing appeals
through the administrative process would be futile or that the appeals process is
inadequate to prevent irreparable harm to the petitioner"). Accord Charboneau v.
Menifee, No. 05 CIV. 1900 (MBM), 2005 WL 2385862, at *2 n.3 (S.D.N.Y. Sept.
28, 2005) (in addressing petition for determining eligibility for placement in a
halfway house, the court excused the defendant's failure to exhaust administrative
remedies "on the grounds of futility, and the likelihood of irreparable injury before
further appeals could be exhausted"); Drew v. Menifee, No. 04 CIV. 9944HBP,
2005 WL 525449, at *3 n.1 (S.D.N.Y. Mar. 4, 2005] (granting, in part, motion ''to
release petitioner to community confinement in a halfway house when petitioner
has six months remaining on his sentence after deduction of good time credits,"
explaining that any failure to exhaust administrative remedies "should be excused
on the ground of futility."); Terry v. Menifee, No. 04 CIV. 4505 (MBM), 2004 WL
2434978, at *2 (S.D.N.Y. Nov. 1, 2004) (excusing failure to exhaust administrative
remedies "on the grounds of futility and irreparable injury" in 2241 habeas corpus
petition requesting determination of eligibility for transfer to a halfway house).
The First Step Act did not alter this longstanding precedent-both the
administrative exhaustion procedure and the circumstances meriting its waiver
remain unchanged. See, e.g., United States v. Bolino, No. 06-CR-0806 (BMC),
2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020) (under the First Step Act, "the same
exhaustion procedure for routine administrative grievances ... applies to requests
for compassionate release."). Indeed, courts throughout the country have
continued to waive the administrative exhaustion requirements under the First Step
Act, where circumstances warrant. See Washington v. Bur. of Prisons, No. 1:19-
CV-01066, 2019 WL 6255786, at *2 (N.D. Ohio July 3, 2019) (in addressing
motion for recalculation of good time credit under the First Step Act, the court
explained that "[t]he failure to exhaust administrative remedies may be excused if
seeking administrative remedies would be futile."); United States v. Walker, No.
3:10-cr-00298-RRB-1, [Dkt. 110] (D. Or. Feb. 7, 2019) (finding that, although the
defendant failed to exhaust administrative remedies, the Court had jurisdiction to
order recalculation of defendant's good time credit under the First Step Act and to
order defendant's release if his term of imprisonment had expired); see also Gurzi

                                         9
· v. Marques, No. 18-CV-3104-NEB-KMM, 2019 WL 6481212, at *2 (D. Minn.
  Oct. 10, 2019) (despite prisoner's failure to exhaust administrative remedies,
  addressing the merits of prisoner's objections to his designation, in part under the
  First Step Act, as "the Court observes that it has the authority to proceed to the
  merits of the case rather than rely on a failure to exhaust when appropriate."). Nor
  is there a colorable argument that the exhaustion requirement under the First Step
  Act is jurisdictional. Like the administrative exhaustion requirements applicable to
  § 2241 petitions, and under the PLRA, § 3582(c)(l)(A) "lacks the sweeping and
  direct language that would indicate a jurisdictional bar rather than a mere
  codification of administrative exhaustion requirements." Richardson v. Goord, 347
  F.3d 431, 434 (2d Cir. 2003) (quotation marks and citations omitted); see also
  Atkinson v. Linaweaver, No. 13 CIV. 2790 JMF, 2013 WL 5477576, at *1
  (S.D.N.Y. Oct. 2, 2013) ("In a case brought pursuant to Section 2241, exhaustion .
  . . does not go to the Court's jurisdiction to adjudicate the dispute").
 The futility and potentially irreparable harm of requiring Sharpe to wait a
 minimum of 30 days to exhaust his administrative remedies are manifest. Sharpe
 seeks this emergency relief to avoid contracting COVID-19 at FMC Devens where
 he has a high risk of infection: "social distancing" is impossible in the crowded
 facility, and soap, hand sanitizer and disinfectant products are scarce. Waiting for
 Sharpe to exhaust his administrative remedies would only compound his risk of
 exposure to COVID-19. Should he contract the virus while waiting for an
 administrative response any remedy will come too late- Sharpe will be in mortal
 danger, causing his potentially irreparable physical harm, and rendering this
 compassionate release request utterly moot. See, e.g., Sorbello v. Laird, No. 06 CV
 948 (JG), 2007 WL 675798, at *3 n.8 (E.D.N.Y. Feb. 28, 2007) (refusing to
 dismiss petition requesting designation to halfway house "for failure to exhaust
 administrative remedies" where delay in processing administrative remedies would
 "result in the irreparable harm of late designation to community confinement");
 Pimentel v. Gonzales, 367 F. Supp. 2d 365, 371 (E.D.N.Y. 2005) (addressing
 merits of request for designation to halfway house, where "not only would an
 administrative appeal be futile, but without immediate relief by this court, Pimentel
 could suffer irreparable harm," as "[w]ere Pimentel required to pursue
 administrative remedies prior to bringing this action, he would likely be done
 serving much, if not all of his entire sentence such that his request would become
 moot."). The factual questions at issue-the rapid spread ofCOVID-19, the serious
 danger to certain high- risk individuals, and Sharpe's health conditions placing him

                                          10
squarely in the highest fatal risk group-are well-developed in the record before
this Court, thus rendering administrative exhaustion all but pointless. See Gurzi,
No. 18-CV-3104-NEB-KMM, 2019 WL 6481212, at *2 ("given the clear
circumstances here, a principal purpose of administrative exhaustion, the
development and crystallization of the factual record, is not implicated in this
case." (quotation marks and citations omitted)).
The Bureau of Prisons has known for months of the impending COVID-19 crisis,
creating a further reason to excuse Sharpe's failure to exhaust all administrative
remedies. The BOP has had ample opportunity to adequately prepare FMC Devens
for this emerging health crisis, which would have obviated the need for Sharpe's
emergency compassionate release petition. Because the BOP was on notice of the
potential dangers to inmates like him, Sharpe should not be required to wait while
the BOP takes additional time addressing his administrative request. See Basciano,
369 F. Supp. 2d at 349 (despite failure to exhaust administrative remedies, because
"the BOP ha[d] not addressed [his] request for relief in a timely fashion," despite
"ample opportunity" to do so, the court found that "[t]he administrative appeals
process would thus, in the circumstances of this case, be an empty formality that
would risk exposing Basciano to irreparable harm"). Sharpe should not be forced
to bear the brunt of the facility's failure to adequately prepare for COVID-19. In
these extraordinary circumstances, the Court should waive the administrative
exhaustion requirement in§ 3582.

C. THE COVID-19 OUTBREAK PRESENTS A
COMPELLING AND EXTRAORDINARY
CIRCUMSTANCE THAT WARRANTS
COMPASSIONATE RELEASE FOR SHARPE, WHO IS A
IDGH-RISK FATALITY PATIENT
On March 11, 2020, the World Health Organization ("WHO") officially classified
the new strain of coronavirus, COVID-19, as a pandemic. We have watched the
inexorable progression of COVID-19 around the globe, helpless to stop its
incursion across our borders. As a result, we now live in a world largely
unrecognizable from that which we occupied a mere few weeks ago. Our everyday
lives have, quite literally, ground to a halt. Indeed, the World Health Organization
(''WHO") has classified COVID-19 as a global pandemic that has, as of the date of


                                         11
Sharpe's motion, infected 932,166 people worldwide and killed more than 46,764.
We watch these bleak numbers exponentially increase every day.




 These numbers almost certainly underrepresent the true scope of the crisis; test
kits in the United States have been inadequate to meet demand.
On March 13, 2020, the White House declared a national emergency, under
Section 319 of the Public Health Service Act, 42 U.S.C. § 247(d)). On March 16,
2020, the White House issued guidance recommending that, for the next eight
weeks, gatherings often persons or more be canceled or postponed. On March 20,
2020, Governor Andrew Cuomo ordered 100 percent of all non-essential workers
to remain home, effectively shuttering New York state's entire economy. These
drastic measures followed the issuance of a report by British epidemiologists,
concluding from emerging data that 2.2 million Americans could die without
drastic intervention to slow the global spread of the deadly disease.
The Centers for Disease Control and Prevention ("CDC") have also issued
guidance related to the deadly effects of COVID-19 on certain high-risk patients of
the population. The CDC identified the population most at risk of death from the
disease to include adults over 50 years old with chronic medical conditions, such
as lung disease, heart disease, chronic kidney disease, hypertension and diabe~es.
For these individuals, the CDC warned to take immediate preventative actions,
including avoiding crowded areas and staying at home as much as possible. Id.

D. THE CONDITIONS OF BOP INCARCERATION
FOSTER THE SPREAD OF COVID-19, AND SHARPE'S
AGE AND PREEXISTING MEDICAL CONDITIONS
RENDER IDM PARTICULARLY SUSCEPTIBLE TO AN
UNREASONABLE RISK OF DEATH AND AN
INABILITY TO TAKE PREVENTATIVE MEASURES OR
SELF-CARE RECOMMENDED BY THE CDC
With the COVID-19 pandemic, it is only a matter of time before COVID-19 finds
its way into FMC Devens, where Sharpe is housed. Conditions of confinement at
FMC Devens create an optimal environment for the transmission of contagious
                                         12
disease. People who work in the facility leave and return daily; people deliver
supplies to the facility daily; inmates were having social, legal and medical visits
regularly after the initial spread of the virus prior to the BOP's decision to stop
visits for 30 days on March 13, 2020. Public health experts are unanimous in their
opinion that incarcerated individuals "are at special risk of infection, given their
living situations," and "may also be less able to participate in proactive measures
to keep themselves safe," and "infection control is challenging in these settings."
"Achieving a·Fair and Effective COVID-19 Response: An Open Letter to Vice-
President Mike Pence, and Other Federal, State, and Local Leaders from Public
Health and Legal Experts in the United States" (March 2, 2020), at
https://bit.ly/2W9V6oS.
Sharpe is powerless to take the preventative self-care measures directed by the
CDC for his high-risk group to remain safe from COVID-19 infection. He cannot
self-quarantine or partake in "social distancing" in his prison facility. There are
also community spaces where inmates and prison staff gather, including a common
room, laundry facilities, barber shop, medical areas, dining hall, small library and
gym. These high-density areas are precisely the kind of spaces that have caused the
alarmingly high-spread rates of COVID-19 in prison. Hand sanitizer, an effective
disinfectant recommended by the CDC to reduce transmission rates, is contraband
in jails and prisons because of its alcohol content. Correctional health experts
worry that no matter what precautions are taken by crowded prisons, these
facilities may become incubators for the COVID-19 disease.
During the HlNl epidemic in 2009, many jails and prisons dealt with high
numbers of cases because they could not maintain the level of separation and
sanitation necessary to prevent widespread infection. "Prisons and Jails are
Vulnerable to COVID-19 Outbreaks," The Verge (Mar. 7, 2020), available at
https://bit.ly/2TNcNZY.
The Prison Policy Initiative has called on American jails and prisons to release
medically fragile and older adults, noting that these persons are at high risk for
serious complications and even death from COVID-19. Similarly, members of
Congress have written to the BOP to urge that efforts be made to allow immediate
release of non-violent, elderly inmates. Letter of Representatives Jerrold Nadler
and Karen Bass (March 19, 2020) ("DOJ and BOP must also do all they can to
release as many people as possible who are currently behind bars and at risk of
getting sick. Pursuant to 18 U.S.C. 3582(c)(l)(A), the Director of the Bureau of


                                         13
Prisons may move the court to reduce an inmate's term of imprisonment for
"extraordinary and compelling reasons.").


Given that Sharpe is 41 years old, and he suffers from significant underlying health
issues that make him exceptionally vulnerable to COVID-19, compelling and
extraordinary circumstances exist to support compassionate release at this unique
time in our country's history. There is an urgent need to act now, before the virus
spreads within the prison and Sharpe becomes infected. In sum, the risk posed by
infectious diseases in jails and prisons is significantly higher than in the
community, both in terms of risk of transmission, exposure, and harm to
individuals who become infected.
In summary, the COVID-19 virus is highly transmissible, extraordinarily
dangerous, and poses a severe threat of death to the high-risk medical profile of
Sharpe. The conditions at FMC Devens do not allow Sharpe to take the self-care
measures required by the CDC to protect him safety.
Accordingly, this Court should fmd that, in light of the heightened medical risk
presented to Sharpe by the COVID-19 pandemic, there are extraordinary and
compelling reasons to reduce Sharpe's sentence in the manner requested-to wit,
releasing him from custody and requiring him to serve his sentence release on
home confmement, on specified conditions.
This conclusion is supported by the application of the§ 3553(a) factors. Sharpe
has served a substantial majority of his prison sentence.
Section 3553(a) requires a sentencing court consider the "history and
characteristics of the defendant" and "the need to provide the defendant with
needed ... medical care." 18 U.S.C. § 3553(a). Viewed now in the light of a raging
and virulent pandemic that has entered federal prisons and that poses a special risk
to Sharpe's health, these factors, together, now counsel allowing him to be released
and serve her remaining time in home confinement. For reasons including those set
out at length at Sharpe's no longer will present a meaningful danger to the
community if at liberty. And the conditions of his forthcoming home confinement
will meaningfully restrict his freedom of movement during the remainer of the
sentence.

                               CONCLUISON

                                         14
Accordingly, this Court should fmd that extraordinary and compelling reasons
warranting a reduction of Sharpe's sentence, that he does not pose a danger to the
community, that the§ 3553(a) factors now support a reduction of sentence, and
that the reduction sought is consistent with the Sentencing Commission's policy
statement.




                           Respectfully Submitted,


                           Elliett Comal Sharpe, pro-se


Dated:    <tjtb.#
             I



                    CERTIFICATE OF SERVICE


The undersigned hereby certifies that, on ~           , 2020 the foregoing PRO-
SE SUPPLEMENTAL MOTION IN SUPPORT OF MOTION TO REDUCE
SENTENCE PURSUANT TO THE FIRST STEP ACT OF 2018 was served upon
the U.S. Attorney for the Eastern District Northern Carolina via U.S. mail and pre-
paid mail.




Elliett Comal Sharpe, pro-se




                                         15
